Title: Plumard to Thomas Jefferson, 12 September 1810
From: Plumard
To: Jefferson, Thomas


          
            Sir—
            Nantes 12th 7ber 1810—
          
           I take the liberty to send you inclosed a letter for my relation and friend, Mr P. Derieux, living in monroe County State of Virginia, these Some years past, and being ignorant if he has not been obliged to go and live elsewhere; according to his direction, I apply to you, to request of you to be So good as to forward it to him. he has been almost these two years without hearing of his family on account of the political events—therefore Shall render to both of us an important Service—he may be intittled to your bounties on account of his former acquaintance and neighbourhood with the honorable Mr Jefferson Late president—
          
            I remain Sir—with Sentiments of respect Your most humble & obedt Servt Servant
            
 Plumard f
          
        